[Cite as State v. Pinney, 2021-Ohio-3483.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                ASHTABULA COUNTY

STATE OF OHIO,                                      CASE NO. 2021-A-0013

                 Plaintiff-Appellee,
                                                    Criminal Appeal from the
        -v-                                         Court of Common Pleas

SANDY DIANE PINNEY,
                                                    Trial Court No. 2020 CR 00494
                 Defendant-Appellant.


                                             OPINION

                                    Decided: September 30, 2021
                                         Judgment: Affirmed


Colleen M. O’Toole, Ashtabula County Prosecutor, and Shelley M. Pratt, Assistant
Prosecutor, 25 West Jefferson Street, Jefferson, OH 44047 (For Plaintiff-Appellee).

Marie Lane, Ashtabula County Public Defender, 4817 State Road, Suite 202, Ashtabula,
OH 44004 (For Defendant-Appellant).


CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Sandy Diane Pinney, appeals the March 2, 2021 judgment of the

Ashtabula County Court of Common Pleas overruling her motion to dismiss due to pre-

indictment delay, and the March 30, 2021, judgment sentencing her to twelve months

community control on one count Insurance Fraud. On appeal, she asserts a due process

violation stemming from the state’s delay in prosecution. For the reasons discussed

herein, the judgments are affirmed.
       {¶2}   In October 2018, appellant staged a fall on a broken egg while shopping at

Wal Mart. She suffered a broken ankle; however, Wal Mart denied her insurance claim

and she received no monetary compensation. An investigation was submitted to the

prosecutor’s office in 2019, though the exact timeframe of the final investigation is

disputed. Meanwhile, in August 2021, appellant was under indictment for an unrelated

offense, to which she pleaded guilty and served a twelve-month prison term. In October

2020, after her release in the unrelated matter, the state charged appellant with one count

Insurance fraud in violation of R.C. 2913.47(B)(1)&(C), a felony of the fifth degree, in

relation to the Wal Mart fall. At her arraignment, appellant pleaded not guilty.

       {¶3}   On January 12, 2021, appellant filed a motion to dismiss due to a pre-

indictment delay arguing prejudice in that she was deprived of the ability to argue for a

concurrent sentence, or from seeking a negotiated plea that would have concluded the

matter prior to her release from prison. Additionally, she argued that although the events

occurred in 2018, the conviction appears on her record in 2021, after the completion of

the 2019 prison sentence. Following a hearing. the trial court overruled appellant’s

motion, finding there was no evidence that the State was negligent or intentional in the

delay, and that appellant failed to demonstrate prejudice in preparing her defense due to

the delay.

       {¶4}   In March 2021, appellant withdrew her not guilty plea, and entered a plea

of no contest to an amended count one, Insurance Fraud, in violation of R.C.

2913.47(B)(1), a misdemeanor of the first degree. The court sentenced appellant to a

twelve-month period of community control.

       {¶5}   Appellant now appeals, assigning one error for our review, which states:


                                             2

Case No. 2021-A-0013
       {¶6}   The trial court erred when overruling Appellant’s motion to dismiss
              based upon the actual prejudice suffered by Appellant as a result
              from the State’s unjustifiable delay in prosecution, thereby violating
              Appellant’s right to due process.

       {¶7}   “In reviewing a trial court’s decision on a motion to dismiss for preindictment

delay, this court applies a de novo standard of review to the legal issues, but we afford

great deference to the trial court’s findings of fact.” (Citations omitted.) State v. Lynch,

8th Dist. Cuyahoga No. 105122, 2018-Ohio-1078, ¶20. See also State v. Bruce, 11th

Dist. Portage No. 2017-P-0034, 2018-Ohio-1980, ¶10.

       {¶8}   “[W]hen unjustifiable preindictment delay causes actual prejudice to a

defendant’s right to a fair trial despite the state’s initiation of prosecution within the

statutorily defined limitations period, the Due Process Clause affords the defendant

additional protection.” State v. Jones, 148 Ohio St.3d 167, 2016-Ohio-5105, ¶11, citing

United States v. Lovasco, 431 U.S. 783, 789 (1977)

       {¶9}   In Jones, the Supreme Court of Ohio clarified that “preindictment delay

violates due process only when it is unjustifiable and causes actual prejudice.” Jones,

supra, at ¶12. “Once a defendant presents evidence of actual prejudice, the burden shifts

to the state to produce evidence of a justifiable reason for delay.” Jones, supra, at ¶13,

citing State v. Whiting, 84 Ohio St.3d 215, 217 (1998). If the defendant fails to show

actual prejudice, the state need not present evidence justifying the delay in the case. See

Jones, supra, at ¶16.

       {¶10} “To demonstrate prejudice, appellant ‘must point quite specifically to how

[he] was prejudiced, and the defendant’s showing must be concrete, not speculative.’”

State v. Ware, 11th Dist. Lake No. 2007-L-154, 2008-Ohio-3992, ¶19, quoting United

States v. Doerr, 886 F.2d 944, 964 (C.A.7, 1989); see also State v. Owens, 8th Dist.

                                             3

Case No. 2021-A-0013
Cuyahoga No. 102276, 2015-Ohio-3881, ¶4 (“[T]his court has made it clear that

speculation does not show actual prejudice.”). In State v. Luck, Supreme Court of Ohio

has found actual prejudice due to the death or faded memory of key witnesses and the

loss of evidence. See State v. Luck, 15 Ohio St.3d 150, 157 (1984). However, the Court

has clarified that “the possibility of faded memories, inaccessible witnesses, and lost

evidence is insufficient to demonstrate actual prejudice.” (Emphasis added.) Jones,

supra, at ¶27. Thus, mere possibilities do not prove actual prejudice.

       {¶11} Here, appellant argues that the delay in prosecution deprived her of the

ability to argue for concurrent sentences or negotiate the plea in the unrelated case. The

state argues that appellant’s argument must fail because she presented no evidence of

this allegation to the trial court. We agree.

       {¶12} At the hearing on her motion to dismiss, appellant argued that the delay in

prosecution deprived her of the ability to argue for or negotiate concurrent sentences; she

did not, however, present evidence of actual prejudice. Indeed, appellant’s argument is

fundamentally, and fatally, speculative; she argues that she was not permitted the

opportunity to argue for concurrent sentences. Thus, appellant has not shown actual

prejudice, and her sole assignment of error is without merit.

       {¶13} In light of the foregoing, the judgments of the Ashtabula County Court of

Common Pleas are affirmed.


MARY JANE TRAPP, P.J.,

JOHN J. EKLUND, J.,

concur.



                                                4

Case No. 2021-A-0013